Citation Nr: 1708054	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-08 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for peripheral vestibulopathy.

2.  Entitlement to a rating higher than 10 percent for vasodepressor syndrome.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for increased ratings of the above-listed service-connected conditions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2012.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board for additional development in January 2014 and again in December 2015.


FINDINGS OF FACT

1.  The Veteran is currently assigned the maximum schedular rating for peripheral vestibulopathy.

2.  A seizure disorder has not been diagnosed, and the Veteran's condition is not manifested by at least 2 minor seizures over a 6 month period.

3.  The evidence is in equipoise as to whether Alzheimer's disease is the underlying cause of the Veteran's vestibulopathy, vasodepressor syncope, and cognitive impairment.

4.  From January 1, 2013, the Veteran's service-connected disabilities precluded her from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for peripheral vestibulopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6204 (2016).

2.  The criteria for a rating higher than 10 percent for vasodepressor syncope have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8108 (2016).

3.  The criteria for a separate 50 percent rating for Alzheimer's disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9312 (2016).

4.  The criteria for a TDIU have been met from January 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

A.  Evidence

The service-connected conditions on appeal involve a complicated medical history.  The following summary is drawn from the evidence in the claims file.

A March 2007 VA examination noted that, from August 2006, 85 to 95 percent of the Veteran's records had vertigo as her primary complaint.  She developed counterclockwise vertigo with a circular spinning character.  Since August 2006, her symptoms had been present continuously and unremittingly on a daily basis.  She was able to function for 6 out of 7 days, and required bed rest on the 7th day.  She reported 300 episodes of severe vertigo, and 14 episodes of loss of consciousness.

Evaluation notes from July 2008 noted that the Veteran also began experiencing blurred vision and occasional slurred speech and unsteadiness as part of her vertiginous episodes.  Her symptoms could last from seconds to days.  Multiple CT scans were within normal limits, and there was no carotid stenosis present on Doppler ultrasonography.  Echcardiography and lab testing were also normal.  Formal vestibular testing noted a 30 percent reduction in activity in the right vestibular system, but these findings were not felt to explain the Veteran's symptoms.

The Veteran also had a progressive increase in the prominence of the cognitive aspects of these episodes.  Cognitive symptoms included not recognizing her husband and treating him as an intruder.  She had, at times, not recognized her own home.  Her husband had to assist with her bathing, toileting, and feeding.  Neuropsychological testing revealed "average or better" performance in most areas, and diagnosis of conversion disorder was rendered.  For reference, conversion disorder is a mental disorder characterized by conversion symptoms (loss or alteration of voluntary motor or sensory functioning suggesting physical illness, such as seizures, paralysis, diskinesia, anesthesia, blindness, or aphonia) having no demonstrable physiological basis.  See Dorland's Illustrated Medical Dictionary 556 (31st ed. 2007).

However, a brain PET scan revealed diminished metabolism in the temporal and parietal lobes, and the examining radiologist indicated that such a pattern could be seen with Alzheimer's disease.  A June 2015 opinion from one of the Veteran's VA doctors stated that dementia of Alzheimer's type was progressive and was the reason for progressive worsening of the Veteran's vasodepressive syncope and vestibulopathy symptoms.

An August 2016 VA examiner noted that Veteran had been diagnosed with Alzheimer's based on PET scan, which is associated with high false positives. The examiner also commented that Alzheimer's was associated with brain atrophy and slowing of background physiologic rhythm that was not seen in this Veteran, and formal neuropsychological testing was average or better.  The examiner concluded that cognitive disorder, not otherwise specified (NOS), best described the Veteran.

However, a September 2016 VA psychiatric examiner stated that the diagnosis of cognitive disorder was without merit.  She noted that neuropsychological testing showed functioning within normal limits, and per DSM 5, neurocognitive disorder can only be diagnosed with evidence of a substantial impairment in cognitive performance, preferably documented by standardized neuropsychological testing.  This examiner was unable to provide a definitive diagnosis.

The August 2016 VA examiner provided a supplemental opinion in September 2016, in which he stated that the term "cognitive disorder, NOS" implied a difficulty with thinking, which may have a psychiatric or physical cause.  The Veteran's husband indicated that the Veteran had to be bathed, dressed, and fed.  This inability to handle activities of daily living showed an impairment of thinking, but did not allow a definitive diagnosis as to cause.  He noted that the standard testing (MRI, CT, EEG, and labs) were all unremarkable.  The SPECT scan which indicated Alzheimer's has become recognized as subject to error, and the examiner believed it was not possible to make a diagnosis of Alzheimer's based on a SPECT scan as the only test that would suggest such a diagnosis.  He stated that the gold standard for neurocognitive evaluation would have to be neuropsychological testing.  It was for this reason, namely that neuropsychological testing is the definitive study, that one must make a diagnosis of conversion disorder.  This examiner did not believe that the Veteran's difficulties could be related in any way to her dizziness or fainting.

B.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 30 percent rating under Diagnostic Code (DC) 6204 for peripheral vestibulopathy.  Under that code, a 10 percent rating is assigned for occasional dizziness, and a 30 percent rating is assigned for dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.  The currently assigned 30 percent rating is the maximum schedular rating available.

The Veteran is also assigned a 10 percent rating for vasodepressor syncope under DC 8108.  For reference, vasodepressor syncope is also known as a vasovagal attack, which is a transient vascular and neurogenic reaction marked by pallor, nausea, sweating, bradycardia, and rapid fall in arterial blood pressure which, when below a critical level, results in loss of consciousness.  See Dorland's Illustrated Medical Dictionary 180, 1845 (31st ed. 2007).

DC 8108 addresses narcolepsy, and is rated as petit mal epilepsy, which is found in DC 8911, and provides ratings under the general rating formula for minor seizures.  Under that formula, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy and a history of seizures.  A 20 percent rating is assigned for at least 2 minor seizures in the last 6 months.  A 40 percent rating is assigned for an average of 5 to 8 minor seizures weekly.  A 60 percent rating is assigned for 9 to 10 minor seizures weekly.  An 80 percent rating is assigned for more than 10 minor seizures weekly.  38 C.F.R. § 4.124a, DC 8911.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head; or sudden jerking movements of the arms, trunk or head; or sudden loss of postural control.  Id.

As noted above, the Veteran also has diagnoses of Alzheimer's disease and conversion disorder, which are addressed under Diagnostic Codes 9312 and 9424, respectively.  Both fall under the General Rating Formula for Mental Disorders, which provides for a 10 percent rating for mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

Generally, the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).
 
C.  Analysis

First, the Board notes that the Veteran already has the maximum rating under DC 6204 for peripheral vestibulopathy, which addresses her symptoms of dizziness and vertigo.

Second, the Veteran has conflicting diagnoses of Alzheimer's disease and conversion disorder.  The diagnosis of Alzheimer's disease arose from the radiologist who evaluated the Veteran's brain PET scan and found that the abnormalities noted therein could be seen with Alzheimer's.  The June 2015 opinion of the Veteran's VA doctor stated that the progressive nature of Alzheimer's was the reason for her worsening symptoms.

The August 2016 VA examiner, who also provided the September 2016 supplemental opinion, stated that it was not possible to make a diagnosis of Alzheimer's disease based on the findings of the PET scan alone, and that a diagnosis of a cognitive disorder, specifically conversion disorder, was appropriate based on the neuropsychological testing.

However, the September 2016 VA psychiatric examiner stated that a cognitive disorder diagnosis was not meritorious based on the neuropsychological testing, and that she could not determine what diagnosis was appropriate.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, despite extensive development, the evidence is not entirely as to whether the Veteran's cognitive impairment is associated with her service-connected dizziness and fainting.  However, resolving all doubts in her favor, the Board finds that the Veteran has Alzheimer's which, per the June 2015 opinion, is the basis for her service-connected symptoms.

In light of this finding, a separate rating for Alzheimer's disease under DC 9312 is appropriate.  As noted above, the Veteran's cognitive symptoms included not recognizing her husband and treating him as an intruder.  She had, at times, also not recognized her own home.  Symptoms of this nature are clearly contemplated under the 100 percent rating, which considers memory loss for one's own name or the name of close relatives.  However, in assigning ratings under the General Rating Formula for Mental Disorders, consideration must be given to the severity, frequency, and duration of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The record in this case shows that, while the Veteran experiences severe symptoms, they do not occur with sufficient frequency or duration to warrant a 100 percent rating, as the Veteran has attended numerous treatment visits in which no such symptoms manifested.  Her condition has also not impeded her from prosecuting her claims, to include testifying before the undersigned.  For these reasons, her disability approximates a 50 percent rating, but no higher, under DC 9312.

Finally, as she has not been diagnosed with an actual seizure disorder, and her episodes of cognitive impairment and dizziness are contemplated by the ratings assigned under DCs 9312 and 6204, respectively, a higher rating under DC 8108 for vasodepressor syncope is not warranted.

D.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The lay and medical evidence of record in this case fails to show unique or unusual symptomatology regarding the Veteran's service-connected conditions.  As discussed above, symptoms (dizziness and cognitive impairment) are contemplated in the assigned schedular ratings.  Moreover, as noted earlier, ratings under the General Rating Formula for Mental Disorders contemplate a wide variety of symptoms not limited to those listed in the rating criteria.  Thus, the application of the Rating Schedule is not rendered impractical.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

During the appeal period, to include the additional rating granted above, the Veteran has been service-connected for Alzheimer's disease, rated at 50 percent; peripheral vestibulopathy, rated at 30 percent; vasodepressor syncope, left shoulder degenerative joint disease, bilateral plantar fasciitis, allergic rhinitis, and left elbow tendonitis, all rated at 10 percent; and right ear hearing loss, rated at 0 percent.  Therefore, she meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In her February 2015 VA Form 21-8940, the Veteran reported having 2 years of college level education.  From 2005 until December 2012, she worked in a customer service job.

A June 2015 opinion from the Veteran's VA doctor stated that dementia of Alzheimer's type makes the Veteran unemployable in any job.  A September 2016 supplemental VA opinion noted that the Veteran's behaviors and difficulties made her completely unemployable.

Based upon the evidence in this case, the exact onset of the Veteran's unemployability cannot be determined with any certainty.  Because she reported that she was employed through December 2012, the earliest that that it can be factually ascertained that she met the criteria for a TDIU is January 1, 2013.


ORDER

A rating higher than 30 percent for peripheral vestibulopathy is denied.

A rating higher than 10 percent for vasodepressor syncope is denied.

A separate 50 percent rating for Alzheimer's disease is granted.

A TDIU is granted from January 1, 2013.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


